office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 njlee posts-106598-07 uilc date date to samuel berman senior attorney small_business self-employed from karin g gross senior technician reviewer branch income_tax accounting subject fallen firefighters assistance act issue this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue are donations to an organization described in sec_2 of the fallen firefighters assistance tax clarification act of firefighters act charitable_contributions within the meaning of sec_170 conclusion yes legislative_history states that donations to an organization described in sec_2 of the firefighters act are intended by congress to be charitable_contributions within the meaning of sec_170 posts-106598-07 facts on date five u s forest service firefighters were killed in the line of duty as a result of a fire in southern california a charitable_organization received donations from the public that were intended for the families of the fallen firefighters law and analysis contributions to sec_501 organizations are generally tax deductible however contributions to a charitable_organization that are earmarked for the benefit of an individual are generally not deductible under sec_170 see eg revrul_62_113 1962_2_cb_10 on date the president signed legislation that clarified the treatment of payments by charitable organizations described in sec_509 or with respect to those firefighters who died as a result of the esperanza incident fire as exempt payments ie payments related to the purpose or function constituting the basis for such organization’s exemption under sec_501 sec_2 of the firefighters act publaw_109_445 although the language of the firefighters act does not address the deductibility of payments made to a charitable_organization pursuant to the act the legislative_history makes clear that congress intended such payments to be treated as charitable_contributions under sec_170 see cong rec h9300 daily ed date statement of rep lewis cong rec s11742 daily ed date statement of sen feinstein case development hazards and other considerations none please call karin g gross if you have any further questions
